 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10   JOSE DINO D. DIEZ,                           CASE NO. 18cv0156 DMS (WVG)
11                                 Plaintiff,     ORDER (1) ADOPTING
            v.                                    MAGISTRATE JUDGE’S REPORT
12                                                AND RECOMMENDATION, (2)
                                                  DENYING PLAINTIFF’S MOTION
13                                                FOR SUMMARY JUDGMENT AND
     COMMISSIONER OF SOCIAL                       (3) GRANTING DEFENDANT’S
14   SECURITY,                                    MOTION FOR SUMMARY
                                                  JUDGMENT
15                               Defendant.
16
17         On January 23, 2018, Plaintiff Jose Diez filed a Complaint for Judicial Review
18 of Final Administrative Decision of the Commissioner of Social Security. The parties
19 filed cross-motions for summary judgment, and on August 19, 2019, Magistrate Judge
20 William V. Gallo issued a Report and Recommendation (“R&R”) recommending that
21 the Court deny Plaintiff’s motion and grant Defendants’ motion. No party has filed
22 objections to the R&R, and the time for doing so has expired.
23       This Court, having reviewed de novo the Magistrate Judge’s R&R, adopts the
24 Magistrate Judge’s recommendation in full and DENIES Plaintiff’s motion for
25 / / /
26 / / /
27 / / /
28 / / /

                                                -1-                                18cv0156
 1 summary judgment and GRANTS Defendant’s motion for summary judgment. The
 2 Clerk of Court shall enter judgment accordingly, and terminate this case.
 3        IT IS SO ORDERED.
 4 DATED: September 9, 2019
 5
 6                                          HON. DANA M. SABRAW
                                            United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -2-                                18cv0156
